     Case 1:20-cv-00084-AWI-EPG Document 59 Filed 09/13/21 Page 1 of 2


 1
 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8
     GINA CARUSO,                                         Case No. 1:20-cv-00084-AWI-EPG (PC)
 9
                        Plaintiff,                        ORDER FOLLOWING MID-DISCOVERY
10                                                        STATUS CONFERENCE
     v.
11                                                        ORDER MODIFYING SCHEDULE
     MOLLY HILL, et al.,
12
                        Defendants.
13

14          On September 13, 2021, the Court held a mid-discovery status conference. Counsel Jenny
15   Huang telephonically appeared on behalf of Plaintiff. Counsel Arthur B. Mark, III, telephonically
16   appeared on behalf of Defendants.
17          For the reasons stated on the record at the conference, IT IS ORDERED that a motion to
18   compel hearing is set for October 29, 2021, at 10:00 a.m., before Magistrate Judge Erica P.
19   Grosjean. To participate telephonically, each party is to use the following dial-in number and
20   passcode: Dial-in number 1-888-251-2909; Passcode 1024453. The parties shall file a joint
21   statement regarding all outstanding discovery disputes no later than October 22, 2021, at 5:00
22   p.m.
23          Additionally, for the reasons stated on the record at the conference, the Court will modify
24   the schedule in this action. The dates and deadlines in this case are as follows:
25   Event                                       Deadline/Date
     Joint Statement for Motion to               October 22, 2021, 5:00 p.m.
26
     Compel Hearing
27
      Motion to Compel Hearing                   October 29, 2021, 10:00 a.m.
28

                                                      -1-
     Case 1:20-cv-00084-AWI-EPG Document 59 Filed 09/13/21 Page 2 of 2


 1    Non-expert Discovery                             January 28, 2022
 2    Deadline
      Dispositive motions                              March 18, 2022
 3
 4    Motions for Attendance of Incarcerated July 12, 2022
 5    Witnesses

 6    Oppositions to Motions for                       August 2, 2022
      Attendance of Incarcerated
 7    Witnesses
 8    Pretrial Conference                              September 1, 2022, 10:00 a.m., Courtroom 2 (AWI)
 9
10    Trial                                            November 1, 2022, 8:30 a.m., Courtroom 2 (AWI)
11            All other terms and conditions of the Scheduling Order remain in full force and effect.
12   The Court will reset the expert discovery deadlines following a decision on the motion(s) for
13   summary judgment.1
14
15   IT IS SO ORDERED.

16
         Dated:      September 13, 2021                                  /s/
17                                                              UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
              1
                Nothing in this order precludes any party from submitting an expert declaration in connection with a
28   dispositive motion or in opposition to a dispositive motion.

                                                             -2-
